Citation Nr: 9908211	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  92-52 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bronchial asthma.



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.  

In April 1963, the RO denied the veteran's claim of service 
connection for bronchial asthma.  The veteran was notified of 
this determination, but he did not file a timely appeal.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1990 rating decision of the 
RO which determined that new and material evidence had not 
been submitted to reopen the veteran's claim.  In June 1992, 
the Board also determined that new and material evidence had 
not been presented to support reopening the claim of service 
connection for bronchial asthma.  

In December 1998, the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the "Court") vacated the Board's June 1992 
decision and remanded the matter to the Board for further 
consideration.  

The Board notes that, in July 1993, the veteran submitted a 
claim of service connection for the residuals of mustard gas 
exposure, which were determined by the RO to include blurred 
vision, heart disease and malignant melanoma.  Initially, the 
RO deferred the decision as to whether the veteran was 
entitled to service connection for such residuals pending 
development of evidence of mustard gas exposure.  In January 
1997, the RO rendered a decision denying service connection 
for the above conditions.  Subsequent to this decision, the 
veteran submitted information he had received from the U.S. 
Army Chemical and Biological Defense Command.  As this issue 
has not been developed for appeal, it is referred to the RO 
for any appropriate development.  

In addition, as the veteran is not shown to have appealed 
from the RO decision denying entitlement to special monthly 
pension benefits based on the need for regular aid and 
attendance, this matter also is referred back to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for bronchial 
asthma and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim, has 
been presented.  

3.  The veteran's claim of service connection for bronchial 
asthma is plausible and capable of substantiation.  

4.  The veteran's preexisting bronchial asthma is shown to 
have undergone a likely increase in severity beyond natural 
progression during his period of active duty service and is 
now shown to be manifested by disability which includes 
chronic bronchitis and emphysema.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for bronchial asthma.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1998).  

2.  A well-grounded claim of service connection has been 
presented.  38 U.S.C.A. § 5107(a).  

3.  The veteran's preexisting bronchial asthma with related 
disability manifested by chronic bronchitis and emphysema is 
due to disease which was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.306 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Determination of New and Material Evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the Court held that the Board must perform a 
three-step analysis when the veteran seeks to reopen a claim 
based on new evidence.  First, the Board must determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, No. 98-7017 (Fed.Cir. 
September 16, 1998).  Second, if the Board determines that 
the claimant has produced new and material evidence, the 
claim is reopened and the Board must determine whether, based 
upon all of the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69 (1995), the claim as reopened (and distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, No. 97-2180 
(U.S. Vet. App. Feb. 17, 1999) (en banc).  

The evidence of record at the time of the March 1972 decision 
included the veteran's service medical records, copies of 
reports from VA examinations conducted in April 1962 and 
February 1963, and a copy of a report from an examination 
conducted by the veteran's private physician, E. C. 
Schoolfield, M.D., in January 1963. 

The evidence received since the RO's April 1963 rating 
decision includes statements from the veteran, copies of 
several VA examination reports, statements from private 
physicians, and numerous lay statements from the veteran's 
relatives attesting to the severity of the veteran's 
asthmatic condition during and since service.  For instance, 
in a statement prepared by the veteran's sister, she 
indicated that the veteran had been suffering from asthma 
attacks since service and that he had continued to have them 
to the point of requiring use of a breathing machine on a 
daily basis.  The veteran's son also stated that, since 
service, the veteran had suffered from bad asthma attacks.  
The veteran's wife submitted a statement declaring that the 
veteran suffered from severe asthma while in service and that 
the attacks continued to get worse as he got older.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence, particularly the numerous lay 
statements, is relevant to the veteran's claim of service 
connection and is instrumental toward ensuring a complete 
evidentiary record for evaluation of the veteran's claim.  
See Hodge, supra.  In other words, this new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for bronchial asthma is reopened.  


II.  Determination of Service Connection

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim, but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  

The Board finds that the veteran's claim is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

The veteran contends that he has asthma which was either 
incurred in or aggravated by his military service.  In the 
alternative, he argues that his current lung disability is 
due to claimed exposure to mustard gas while on active duty 
during World War II.  The competent evidence of record at 
this time does not serve to establish that the veteran's name 
was maintained on the mustard gas exposure list.  

A careful review of the service medical records shows that, 
at the time of enlistment, the veteran was not shown to have 
had an asthmatic condition.  However, other credible 
evidence, including a report of history taken during the 
veteran's hospitalization for bronchial asthma during 
service, whereby the veteran himself admitted a prolonged 
history of asthma, and subsequent statements by the veteran 
recorded at a VA examination in February 1963, indicating 
that he had been informed by his private physician in 1936 
that he had asthma, clearly serve to establish that, in fact, 
he did have an asthmatic condition prior to his period of 
active duty.  

The Board finds, based on its review of the evidence of 
record, that the veteran's preexisting bronchial asthma did 
undergo an increase in severity during his service. It is 
pertinent to note in this regard that the veteran reported 
that he had been bothered by dyspnea and wheezing for the 
previous 10 years, with attacks lasting from one to two days 
to a week long in duration.  According to the veteran, the 
attacks also occurred year round, but were worse in winter 
prior to service.  

Shortly after entering service, the veteran is shown to have 
undergone treatment for chronic bronchial asthma; it was 
initially attributed to atopy to pollens, inhalants and 
bacterial allergens. In October 1944, during service, the 
veteran was hospitalized for his asthmatic condition.  While 
hospitalized at that time, he reported that, during the 
previous four months, the attacks had become more frequent.  
He was ultimately discharged in November 1944 without 
improvement. He was again hospitalized for treatment of 
chronic bronchial asthma commencing in February 1945 and was 
subsequently discharged in March 1945 without improvement.  
Clear and unmistakable evidence would be required to rebut 
any such presumption of aggravation which might arise.  

As noted hereinabove, the veteran also underwent a VA 
examination in February 1963 when he reported that he had 
been free of asthma until 1944 when he was undergoing 
training with the Army in Florida.  He further stated that, 
since his discharge from the Army, he had had bouts of 
bronchial asthma of increasing severity and frequency.  He 
reported wheezing every night and was using a nebulizer for 
relief from the asthma attacks.  Based on the evaluation, the 
examining physician diagnosed asthma, bronchial, chronic, 
moderate, with early pulmonary emphysema, and bronchitis, 
chronic and moderate.  

The veteran underwent another VA examination in February 1964 
when the examining physician diagnosed asthma, bronchial, 
chronic, moderate; with chronic bronchitis and chronic 
obstructive pulmonary emphysema, moderate.  

In reviewing the medical evidence of record and the recently 
submitted lay statements regarding the extent of the 
respiratory symptoms in service and thereafter, the Board 
finds no basis for concluding that the demonstrated increase 
in the severity of the veteran's asthma was due to the 
natural progress of the preexisting disease process.  The 
preponderance of the evidence, in the Board's opinion, also 
supports the finding that the veteran is suffering from 
current lung disability manifested by chronic bronchitis and 
emphysema due to the asthmatic disease process which was 
aggravated by service.  Hence, the Board concludes that 
service connection for bronchial asthma with related chronic 
bronchitis and emphysema is warranted.  



ORDER

As new and material evidence to reopen the claim of service 
connection for bronchial asthma has been submitted, the 
appeal to this extent is allowed.  

As a well-grounded claim of service connection for bronchial 
asthma has been submitted, the appeal to this extent is 
allowed.  

Service connection for bronchial asthma with chronic 
bronchitis and emphysema is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

- 9 -


- 1 -


